 Case 2:21-cv-03940-RGK-AFM Document 16 Filed 08/11/21 Page 1 of 2 Page ID #:177

                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:21-CV-03940-RGK (AFMx)                                      Date   August 11, 2021
 Title             SHAVONNE SPANN v. POPULUS FINANCIAL GROUP, INC., et al




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
          Sharon L. Williams (not present)                                     Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court


       On March 26, 2021, Shavonne Spann (“Plaintiff”) filed a complaint against Populus Financial
Group, Inc. (“Defendant”) alleging common law and state statutory claims based on disability
discrimination in the workplace.

      On May 10, 2021, Defendant removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014).

        In her complaint, Plaintiff seeks damages for past and future lost wages, emotional distress and
general damages, punitive damages, and attorneys’ fees. In support of its removal, Defendant calculates
that based on Plaintiff’s monthly pay, her back pay at the time of removal, is $38,444. Defendant then
states that including all other requested damages, the amount in controversy exceeds the jurisdictional
minimum.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
 Case 2:21-cv-03940-RGK-AFM Document 16 Filed 08/11/21 Page 2 of 2 Page ID #:178

                                                                                             JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:21-CV-03940-RGK (AFMx)                                      Date    August 11, 2021
 Title          SHAVONNE SPANN v. POPULUS FINANCIAL GROUP, INC., et al


       In her Notice of Removal, Defendant fails to plausibly allege that the amount in controversy
exceeds $75,000. With $38,444 as a starting point, and no allegations regarding emotional distress
damages, other than the fact that she has claimed such damages, Defendant does not meet the minimum
amount in controversy. Moreover, Defendant’s inclusion of attorneys’ fees and punitive damages are
speculative, at best.

        Accordingly, the Court is not satisfied that Defendant has satisfied its burden of plausibly
alleging that the amount in controversy meets the jurisdictional requirement.

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                     Page 2 of 2
